Appeal from an order which (1) granted respondent’s motion, made on the ground that the court had no jurisdiction over his person since he was a nonresident of this State when he was served by publication in the State of *713Nevada, “ to the extent of modifying and vacating the judgment [of separation] entered herein in favor of the plaintiff on June 12, 1959 in so far as said judgment relates to the awarding of alimony and counsel fees”, and (2) granted appellant’s motion to reargue and upon reargument adhered to the original decision. Order affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.